
	
		II
		110th CONGRESS
		2d Session
		S. 3668
		IN THE SENATE OF THE UNITED STATES
		
			October 1
			 (legislative day, September 17), 2008
			Mr. Biden introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To create a grant program for collaboration programs that
		  ensure coordination among criminal justice agencies, adult protective services
		  agencies, victim assistance programs, and other agencies or organizations
		  providing services to individuals with disabilities in the investigation and
		  response to abuse of or crimes committed against such
		  individuals.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Crime Victims with Disabilities
			 Act of 2008.
		2.FindingsCongress finds the following:
			(1)Adults with
			 disabilities experience violence or abuse at least twice as often as people
			 without disabilities, and adults with developmental disabilities are at risk of
			 being physically or sexually assaulted at rates four to ten times greater than
			 other adults.
			(2)Individuals with
			 disabilities suffer from additional victimization within the
			 justice system, due to lack of physical, programmatic, and communications
			 accommodations needed for equal access.
			(3)Women with
			 disabilities are more likely to be victimized, to experience more severe and
			 prolonged violence, and to suffer more serious and chronic effects from that
			 violence, than women without such disabilities.
			(4)Sixty-eight to 83
			 percent of women with developmental disabilities will be sexually assaulted in
			 their lifetime.
			(5)An estimated
			 5,000,000 crimes are committed against individuals with developmental
			 disabilities annually.
			(6)Over 70 percent
			 of crimes committed against individuals with developmental disabilities are not
			 reported.
			(7)Studies in the
			 United States, Canada, Australia, and Great Britain consistently show that
			 victims with developmental disabilities suffer repeated victimization because
			 so few of the crimes against them are reported.
			(8)The National
			 Crime Victims Survey conducted annually by the Bureau of Justice Statistics of
			 the Department of Justice, does not specifically collect data relating to
			 crimes against individuals with developmental disabilities, nor do they use
			 disability as a demographic variable as they use other important demographic
			 variables, such as gender, age, and racial and ethnic membership.
			3.Purpose
			(a)In
			 generalThe purpose of this
			 Act is to increase the awareness, investigation, prosecution, and prevention of
			 crimes against individuals with a disability, including developmental
			 disabilities, and improve services to those who are victimized, by facilitating
			 collaboration among the criminal justice system and a range of agencies and
			 other organizations that provide services to individuals with
			 disabilities.
			(b)Need for
			 collaborationCollaboration
			 among the criminal justice system and agencies and other organizations that
			 provide services to individuals with disabilities is needed to—
				(1)protect
			 individuals with disabilities by ensuring that crimes are reported, and that
			 reported crimes are actively investigated by both law enforcement agencies and
			 agencies and other organizations that provide services to individuals with
			 disabilities;
				(2)provide
			 prosecutors and victim assistance organizations with adequate training to
			 ensure that crimes against individuals with disabilities are appropriately and
			 effectively addressed in court;
				(3)identify and
			 ensure that appropriate reasonable accommodations are provided to individuals
			 with disabilities in a safe and conducive environment, allowing crimes to be
			 reported accurately to law enforcement agencies; and
				(4)promote
			 communication among criminal justice agencies, and agencies and other
			 organizations that provide services to individuals with disabilities, including
			 Victim Assistance Organizations, to ensure that the needs of crime victims with
			 disabilities are met.
				4.Department of
			 Justice Crime Victims With Disabilities Collaboration ProgramThe Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the end the
			 following:
			
				JJGrants to
				respond to crimes against individuals with disabilities
					3001.Crime Victims
				with Disabilities Collaboration Program grants
						(a)DefinitionsIn this section:
							(1)ApplicantThe
				term applicant means a State, unit of local government, Indian
				tribe, or tribal organization that applies for a grant under this
				section.
							(2)Collaboration
				programThe term collaboration program means a
				program to ensure coordination between or among a criminal justice agency, an
				adult protective services agency, a victim assistance organization, and an
				agency or other organization that provides services to individuals with
				disabilities, including but not limited to individuals with developmental
				disabilities, to address crimes committed against individuals with disabilities
				and to provide services to individuals with disabilities who are victims of
				crimes.
							(3)Criminal
				justice agencyThe term criminal justice agency
				means an agency of a State, unit of local government, Indian tribe, or tribal
				organization that is responsible for detection, investigation, arrest,
				enforcement, adjudication, or incarceration relating to the violation of the
				criminal laws of that State, unit of local government, Indian tribe, or tribal
				organization, or an agency contracted to provide such services.
							(4)Adult
				protective services agencyThe term adult protective
				services agency means an agency that provides adult protective services
				to adults with disabilities, such as the protection and advocacy systems
				established under section 143 of the Developmental Disabilities Assistance and
				Bill of Rights Act of 2000 (42 U.S.C. 15043), including—
								(A)receiving reports
				of abuse, neglect, or exploitation;
								(B)investigating the
				reports described in subparagraph (A);
								(C)case planning,
				monitoring, evaluation, and other casework and services; and
								(D)providing,
				arranging for, or facilitating the provision of medical, social service,
				economic, legal, housing, law enforcement, or other protective, emergency, or
				support services for adults with disabilities.
								(5)Day
				programThe term day program means a government or
				privately funded program that provides care, supervision, social opportunities,
				or jobs to individuals with disabilities.
							(6)Implementation
				grantThe term implementation grant means a grant
				under subsection (e).
							(7)Individuals
				with disabilitiesThe term individuals with
				disabilities means individuals—
								(A)18 years of age
				or older; and
								(B)who have a
				developmental, cognitive, physical, or other disability that results in
				substantial functional limitations in one or more of the following areas of
				major life activity:
									(i)Self-care.
									(ii)Receptive and
				expressive language.
									(iii)Learning.
									(iv)Mobility.
									(v)Self-direction.
									(vi)Capacity for
				independent living.
									(vii)Economic
				self-sufficiency.
									(viii)Cognitive
				functioning.
									(ix)Emotional
				adjustment.
									(8)Planning
				grantThe term planning grant means a grant under
				subsection (f).
							(9)SecretaryThe
				term Secretary means the Secretary of Health and Human
				Services.
							(10)Unit of local
				governmentThe term unit of local government means
				any city, county, township, town, borough, parish, village, or other general
				purpose political subdivision of a State.
							(b)AuthorizationIn
				consultation with the Secretary, the Attorney General may make grants to
				applicants to prepare a comprehensive plan for or to implement a collaboration
				program that provides for—
							(1)the investigation
				and remediation of instances of abuse of or crimes committed against
				individuals with disabilities; or
							(2)the provision of
				services to individuals with disabilities who are the victims of a crime or
				abuse.
							(c)Use of
				fundsA grant under this section shall be used for a
				collaborative program that—
							(1)receives reports
				of abuse of individuals with disabilities or crimes committed against such
				individuals;
							(2)investigates and
				evaluates reports of abuse of or crimes committed against individuals with
				disabilities;
							(3)visits the homes
				or other locations of abuse, and, if applicable, the day programs of
				individuals with disabilities who have been victims of abuse or a crime for
				purposes of, among other things, assessing the scene of the abuse and
				evaluating the condition and needs of the victim;
							(4)identifies the
				individuals responsible for the abuse of or crimes committed against
				individuals with disabilities;
							(5)remedies issues
				identified during an investigation described in paragraph (2);
							(6)prosecutes the
				perpetrator, where appropriate, of any crime identified during an investigation
				described in paragraph (2);
							(7)provides services
				to and enforces statutory rights of individuals with disabilities who are the
				victims of a crime; and
							(8)develops
				curricula and provides interdisciplinary training for prosecutors, criminal
				justice agencies, protective service agencies, victims assistance agencies,
				educators, community based providers and health, mental health, and allied
				health professionals in the area of disabilities, including developmental
				disabilities.
							(d)Applications
							(1)In
				generalTo receive a planning grant or an implementation grant,
				an applicant shall submit an application to the Attorney General at such time,
				in such manner, and containing such information as the Attorney General, in
				consultation with the Secretary, may reasonably require, in addition to the
				information required by subsection (e)(1) or (f)(1), respectively.
							(2)Combined
				planning and implementation grant application
								(A)In
				generalThe Attorney General, in consultation with the Secretary,
				shall develop a procedure allowing an applicant to submit a single application
				requesting both a planning grant and an implementation grant.
								(B)Conditional
				grantThe award of an implementation grant to an applicant
				submitting an application under subparagraph (A) shall be conditioned on
				successful completion of the activities funded under the planning grant, if
				applicable.
								(e)Planning
				grants
							(1)ApplicationsAn
				application for a planning grant shall include, at a minimum—
								(A)a budget;
								(B)a budget
				justification;
								(C)a description of
				the outcome measures that will be used to measure the effectiveness of the
				program;
								(D)a schedule for
				completing the activities proposed in the application;
								(E)a description of
				the personnel necessary to complete activities proposed in the application;
				and
								(F)provide
				assurances that program activities and locations are and will be in compliance
				with section 504 of the Rehabilitation Act of 1973 throughout the grant
				period.
								(2)Period of
				grantA planning grant shall be made for a period of 1 year,
				beginning on the first day of the month in which the planning grant is
				made.
							(3)AmountThe
				amount of planning grant shall not exceed $50,000, except that the Attorney
				General may, for good cause, approve a grant in a higher amount.
							(4)Limit on
				numberThe Attorney General, in consultation with the Secretary,
				shall not make more than one such planning grant to any State, unit of local
				government, Indian tribe, or tribal organization.
							(f)Implementation
				grants
							(1)Implementation
				grant applicationsAn application for an implementation grant
				shall include the following:
								(A)CollaborationAn
				application for an implementation grant shall—
									(i)identify not
				fewer than one criminal justice enforcement agency or adult protective services
				organization and not fewer than one agency, crime victim assistance program, or
				other organization that provides services to individuals with disabilities,
				such as the protection and advocacy systems established under section 143 of
				the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42
				U.S.C. 15043), that will participate in the collaborative program; and
									(ii)describe the
				responsibilities of each participating agency or organization, including how
				each agency or organization will use grant funds to facilitate improved
				responses to reports of abuse and crimes committed against individuals with
				disabilities.
									(B)GuidelinesAn
				application for an implementation grant shall describe the guidelines that will
				be developed for personnel of a criminal justice agency, adult protective
				services organization, crime victim assistance program, and agencies or other
				organizations responsible for services provided to individuals with
				disabilities to carry out the goals of the collaborative program.
								(C)FinancialAn
				application for an implementation grant shall—
									(i)explain why the
				applicant is unable to fund the collaboration program adequately without
				Federal funds;
									(ii)specify how the
				Federal funds provided will be used to supplement, and not supplant, the
				funding that would otherwise be available from the State, unit of local
				government, Indian tribe, or tribal organization; and
									(iii)outline plans
				for obtaining necessary support and continuing the proposed collaboration
				program following the conclusion of the grant under this section.
									(D)OutcomesAn
				application for an implementation grant shall—
									(i)identify the
				methodology and outcome measures, as required by the Attorney General, in
				consultation with the Secretary, for evaluating the effectiveness of the
				collaboration program, which may include—
										(I)the number and
				type of agencies participating in the collaboration;
										(II)any trends in
				the number and type of cases referred for multidisciplinary case review;
										(III)any trends in
				the timeliness of law enforcement review of reported cases of violence against
				individuals with a disability; and
										(IV)the number of
				persons receiving training by type of agency;
										(ii)describe the
				mechanisms of any existing system to capture data necessary to evaluate the
				effectiveness of the collaboration program, consistent with the methodology and
				outcome measures described in clause (i) and including, where possible, data
				regarding—
										(I)the number of
				cases referred by the adult protective services agency, or other relevant
				agency, to law enforcement for review;
										(II)the number of
				charges filed and percentage of cases with charges filed as a result of such
				referrals;
										(III)the period of
				time between reports of violence against individuals with disabilities and law
				enforcement review; and
										(IV)the number of
				cases resulting in criminal prosecution, and the result of each such
				prosecution; and
										(iii)include an
				agreement from any participating or affected agency or organization to provide
				the data described in clause (ii).
									(E)Form of
				dataThe Attorney General, in consultation with the Secretary,
				shall promulgate and supply a common electronic reporting form or other
				standardized mechanism for reporting of data required under this
				section.
								(F)Collaboration
				set asideNot less than 5 percent and not more than 10 percent of
				the funds provided under an implementation grant shall be set aside to procure
				technical assistance from any recognized State model program or from a
				recognized national organization, as determined by the Attorney General (in
				consultation with the Secretary), including the National District Attorneys
				Association and the National Adult Protective Services Association.
								(G)Other
				programsAn applicant for an implementation grant shall describe
				the relationship of the collaboration program to any other program of a
				criminal justice agency or other agencies or organizations providing services
				to individuals with disabilities of the State, unit of local government, Indian
				tribe, or tribal organization applying for an implementation grant.
								(2)Period of
				grant
								(A)In
				generalAn implementation grant shall be made for a period of 2
				years, beginning on the first day of the month in which the implementation
				grant is made.
								(B)RenewalAn
				implementation grant may be renewed for one additional period of 2 years, if
				the applicant submits to the Attorney General and the Secretary a detailed
				explanation of why additional funds are necessary.
								(3)AmountAn
				implementation grant shall not exceed $300,000.
							(g)Evaluation of
				program efficacy
							(1)EstablishmentThe
				Attorney General, in consultation with the Secretary, shall establish a
				national center to evaluate the overall effectiveness of the collaboration
				programs funded under this section.
							(2)ResponsibilitiesThe
				national center established under paragraph (1) shall—
								(A)analyze
				information and data supplied by grantees under this section; and
								(B)submit an annual
				report to the Attorney General and the Secretary that evaluates the number and
				rate of change of reporting, investigation, and prosecution of charges of a
				crime or abuse against individuals with disabilities.
								(3)AuthorizationThe
				Attorney General may use not more than $500,000 of amounts made available under
				subsection (h) to carry out this subsection.
							(h)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Department of Justice to carry out this section—
							(1)$10,000,000 for
				fiscal year 2009; and
							(2)such sums as are
				necessary for each of fiscal years 2010 through
				2015.
							.
		5.Research grant
			 and report
			(a)In
			 generalThe purpose of this section is to provide for research to
			 assist the Attorney General in collecting valid, reliable national data
			 relating to crimes against individuals with developmental and related
			 disabilities for the National Crime Victims Survey conducted by the Bureau of
			 Justice Statistics of the Department of Justice as required by the Crime
			 Victims with Disabilities Awareness Act.
			(b)National
			 interdisciplinary advisory council
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall establish a national
			 interdisciplinary advisory council (referred to in this section as the
			 advisory council), that includes individuals with disabilities,
			 which shall provide input into the methodologies used to collect valid,
			 reliable national data on crime victims with developmental and related
			 disabilities, participate in reviewing the data collected through the research
			 grant program, and assist in writing the final report.
				(2)Recommended
			 methodologyNot later than 6 months after the establishment of
			 the advisory council, the advisory council shall provide to the Secretary of
			 Health and Human Services its recommended methodology for collecting incidence
			 data on violence against people with developmental and related
			 disabilities.
				(c)Research grant
			 programNot later than 12 months after the date of the enactment
			 of this Act, the Secretary of Health and Human Services shall—
				(1)review the
			 methodology developed by the advisory council related to collecting incidence
			 data on violence against people with developmental and related disabilities;
			 and
				(2)based on such
			 review, shall award grants in accordance with this section to eligible
			 recipients, to collect valid, reliable national data on crime victims with
			 developmental and related disabilities that can be validly compared to data
			 from the National Crime Victims Survey.
				(d)ReportNot
			 later than 12 months after the Secretary of Health and Human Services awards
			 the research grants under subsection (c), the advisory council shall review the
			 data eligible recipients of the grants collected and write a report to be
			 presented to the Secretary of Health and Human Services, the Attorney General,
			 and the Bureau of Justice Statistics.
			(e)Definitions
				(1)Eligible
			 recipientThe term eligible recipient means—
					(A)a State
			 agency;
					(B)a private,
			 nonprofit organization;
					(C)a University
			 Center for Excellence in Developmental Disabilities; or
					(D)any public entity
			 that has a demonstrated ability to—
						(i)collaborate with
			 criminal justice, child welfare, and other agencies and organizations that
			 provide services to individuals with disabilities, including victim assistance
			 and violence prevention organizations, to ensure that incidence data can be
			 aggregated to accurately show the incidence of abuse of individuals with
			 disabilities nationally; and
						(ii)conduct research
			 and collect data to measure the extent of the problem of crimes against
			 individuals with developmental and related disabilities, including—
							(I)understanding the
			 nature and extent of crimes against individuals with developmental and related
			 disabilities, including domestic violence and all types of abuse;
							(II)describing the
			 manner in which the justice system responds to crimes against individuals with
			 developmental and related disabilities; and
							(III)identifying
			 programs, policies, or laws that hold promises for making the justice system
			 more responsive to crimes against individuals with developmental and related
			 disabilities.
							(2)Developmental
			 disabilitiesThe term developmental disabilities has
			 the meaning given that term in section 102(8) of the Developmental Disabilities
			 Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002(8)).
				(3)Related
			 disabilitiesThe term related disabilities means
			 autism spectrum disorders, cerebral palsy, spina bifida, epilepsy, traumatic
			 brain injury, or other lifelong disabilities that are acquired prior to the age
			 of 21.
				(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $1,000,000 for each of fiscal years 2009 through
			 2012.
			
